Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 June 2022.  Claim 1, 3-7, 9-10, 12, 14-18, and 20 were amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
accessing at least a portion of a clinical record associated with the patient; 
responsive to accessing the clinical record associated with the patient, determining at least one FHIR app from the healthcare-app-host- specific app store hosting of healthcare-related FHIR apps is relevant to the patient based, at least in part, upon a condition and a medication documented in the clinical record associated with the patient,
wherein the at least one app has been selected by the healthcare provider for surfacing when relevant to the patient.
Therefore, the claim as a whole is directed to “selecting apps based on patient characteristics”, which is an abstract idea because it is a mental process. “Selecting apps based on patient characteristics” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). For example, a physician can see that a patient needs to take medication and would therefore benefit from an app that would help them track their medication.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
providing, at a device, a healthcare-app-host-specific app store that hosts healthcare-related Fast Healthcare Interoperability Resources (FHIR) apps, wherein the healthcare-app-host-specific app store is accessible to multiple patients;
a device;
patient-specific, web-based healthcare portal;
wherein the at least one FHIR app relevant to the patient is agnostic to the format of the clinical record associated with the patient;
presenting a link to the at least one app in association with the patient-specific, web-based healthcare portal.
These additional element amount to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similarly, the elements related to using the FHIR standard amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, amount to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, the elements related to using the FHIR standard amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). There must be something more than this to amount to significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Dependent claims 3-4 and 6 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 2, 5, and 7-8 further recite additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use, that of cloud computing and healthcare data (see MPEP 2106.05(h)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2, 5, and 7-8 are ineligible.
Claims 9-20 are parallel in nature to claims 1-8. Accordingly claims 9-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tahmasebi Maraghoosh et al. (U.S. 2020/0066384), hereinafter “Maraghoosh,” in view of Whitehurst (U.S. 20170011182), hereinafter “Whitehurst,” Mynhier et al. (U.S. 2016/0210427), hereinafter “Mynhier,” and Repko (U.S. 2014/0172450), hereinafter “Repko.”
Regarding Claim 1, Maraghoosh discloses a method for customizing healthcare app offerings, comprising: 
receiving, at a device, a request from a patient to access a patient-specific, web-based healthcare portal (See Maraghoosh [0015] system includes the use of a patient portal.); 
accessing, at a device, at least a portion of a clinical record associated with the patient (See Maraghoosh [0015] the system can retrieve a clinical report. [0016] the clinical report can be parsed for information used later in the system.); 
responsive to accessing the clinical record associated with the patient, … determining at least one app is relevant to the patient based, at least in part, upon a condition (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0020] the system identifies a set of tools that can be used based on the recommended action. This paragraph also lists some examples of the tools that can be used by the patient. There are some tools identified as useful based on the recommendation and some tools that are not identified as useful. The tools of this system are understood to meet the broadest reasonable interpretation of the element “apps.”); and
initiating an action, at a device, generating a link to the at least one FHIR app with the patient-specific, web-based healthcare portal (See Maraghoosh [0021] the report can include links to each of the corresponding set of tools that are being recommended for use. [0006] the report is provided using a patient portal.).
Maraghoosh does not disclose: 
providing, at a device, a healthcare-app-host-specific app store that hosts healthcare-related Fast Healthcare Interoperability Resources (FHIR) apps, wherein the healthcare-app-host-specific app store is accessible to multiple patients;
determining, at a device, the patient is associated with a healthcare provider;
determining at least one app is relevant to the patient based on a medication documented in the clinical record associated with the patient;
wherein the at least one app has been selected by the healthcare provider for surfacing when relevant to the patient, 
wherein the at least one FHIR app relevant to the patient is agnostic to the format of the clinical record associated with the patient.
Whitehurst teaches:
providing, at a device, a healthcare-app-host-specific app store (See Whitehurst [0022] - [0025] a subset of health related apps is made available to the patient.)…
wherein the healthcare-app-host-specific app store is accessible to multiple patients (See Whitehurst [0022] - [0025] the apps are made available to patients.);
The system of Whitehurst is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to recommending tools for a patient to improve their health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Whitehurst. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to improve patient compliance (see Whitehurst [0021]).
Mynhier teaches:
the apps are healthcare-related Fast Healthcare Interoperability Resources (FHIR) apps (See Mynhier [0085] the system can use the FHIR standard.), 
wherein the at least one FHIR app relevant to the patient is agnostic to the format of the clinical record associated with the patient (See Mynhier [0085] the system can use the FHIR standard. The FHIR standard is agnostic to the format of the clinical record.).
The system of Mynhier is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to customizing patient user experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Mynhier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to further customize patient portal content based on an individual’s health profile (see Mynhier [0180]).
Repko teaches:
determining, at a device, the patient is associated with a healthcare provider (See Repko [0013] the system associates a medical service provider with at least one of the provider's patients.);
determining at least one app is relevant to the patient based on a medication documented in the clinical record associated with the patient (See Repko [0013] the system helps a physician tailor a patient’s interface with tools for tracking particular data elements. This can be based on condition and includes medication tracking. Therefore, the tools determined to be relevant to the patient can be based on medication.);
wherein the at least one app has been selected by the healthcare provider for surfacing when relevant to the patient (See Repko [0015] the system allows healthcare providers to select the data elements the patient will use for tracking and reporting purposes, in effect customizing the smartphone application or website for patient. [0018] the healthcare provider may select appropriate data modules for patient to track based on the patient's current health, disease state, perceived triggers, etc.).
The system of Repko is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to recommending tools for a patient to improve their health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Repko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to allow for the physician to tailor the tools available on the patient’s user interface (see Repko [0013]).

Regarding claim 2, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh further discloses a method, wherein:
receiving the request from the patient to access the patient-specific, web-based healthcare portal comprises receiving the request from the patient to access the patient-specific web-based healthcare portal via a cloud network (See Maraghoosh [0025] the clinical reports can be stored using cloud storage.).

Regarding claim 3, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh does not further disclose a method, wherein:
determining the at least one FHIR app relevant to the patient comprises determining the at least one app based, at least in part, upon one or more apps specified by a facility, clinician or healthcare service provider documented in the patient's clinical record.
Repko teaches:
determining the at least one FHIR app relevant to the patient comprises determining the at least one app based, at least in part, upon one or more apps specified by a facility, clinician or healthcare service provider documented in the patient's clinical record (See Repko [0015] the system allows healthcare providers to select the data elements the patient will use for tracking and reporting purposes, in effect customizing the smartphone application or website for patient. [0018] the healthcare provider may select appropriate data modules for patient to track based on the patient's current health, disease state, perceived triggers, etc.).

Regarding claim 4, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh further discloses a method, wherein:
determining that the at least one FHIR app is relevant to the patient based, at least in part, upon a clinical diagnosis, a medication, a symptom, or family history documented in the patient's clinical record (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0017]-[0019] the system parses the clinical record, which includes diagnoses and symptoms, such as liver nodules and lung cancer risk factors (see also Fig. 2). [0020] the system identifies a set of tools that can be used based on the recommended action.).

Regarding claim 5, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh does not further disclose a method, wherein:
the at least one FHIR app is based upon Fast Healthcare Interoperability Resources resources.
Mynhier teaches:
the at least one FHIR app is based upon Fast Healthcare Interoperability Resources resources (See Mynhier [0085] the system can use the FHIR standard.).
The system of Mynhier is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to customizing patient user experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Mynhier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to further customize patient portal content based on an individual’s health profile (see Mynhier [0180]).

Regarding claim 6, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh further discloses a method, wherein:
the healthcare provider is a host of the healthcare-app-host-specific store (See Maraghoosh [0022] the various modules that perform the method of the system, including the tools (i.e. “apps”) are suitably embodied by one or more configured processors, such as a digital processor, a microprocessor, an electronic processor, an optical processor, a multi-processor, a distribution of processors including peer-to-peer or cooperatively operating processors, client-server arrangement of processors, and the like. This is understood to include an embodiment in which the healthcare provider is the host of the set of tools.).

Regarding claim 7, Maraghoosh in view of Repko discloses the method of claim 1 as discussed above. Maraghoosh further discloses a method, wherein:
the action generating the link to the at least one FHIR app in association with the patient-specific, web-based healthcare portal comprises generating the link with a patient dashboard (See Maraghoosh [0021] the report can include links to each of the corresponding set of tools that are being recommended for use. [0006] the report is provided using a patient portal.).

Regarding claim 8, Maraghoosh in view of Repko discloses the method of claim 7 as discussed above. Maraghoosh further discloses a method, wherein:
the patient dashboard is accessible via a cloud network (See Maraghoosh [0025] the clinical reports can be stored using cloud storage. Therefore, the system can include cloud technology.).

Regarding claim 9, Maraghoosh discloses the method of claim 1. Claim 9 recites a method that is substantially similar to the method of claim 1 except for the following:
wherein the patient dashboard includes a selectable tab for presenting one or more links to demographic information for one or more family members of the patient.
Mynhier teaches:
wherein the patient dashboard includes a selectable tab for presenting one or more links to demographic information for one or more family members of the patient (See Mynhier [0180]-[0186] the system includes collecting information about family background. Family background is understood to include family demographics. [0186] the patient portal allows patients to see all their data. This is understood to include the family background information, and therefore meets the broadest reasonable interpretation of this element.).
The system of Mynhier is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to customizing patient user experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Mynhier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to further customize patient portal content based on an individual’s health profile (see Mynhier [0180]).
Therefore, the method of claim 9 is rejected based on the above as well as the analysis of claim 1.

Regarding claim 10, Maraghoosh in view of Repko and Mynhier discloses the method of claim 9 as discussed above. Maraghoosh further discloses a method, wherein:
receiving the request from the client to permit presentation of indicators representing one or more of a plurality of available FHIR apps in the patient-specific healthcare portal comprises receiving the request from the client via the network (See Maraghoosh [0022] the system can be connected over a network.), wherein the network comprises a cloud network (See Maraghoosh [0025] the system can include cloud storage, making it function as a cloud network.).

Regarding claim 11, Maraghoosh in view of Repko and Mynhier discloses the method of claim 9 as discussed above. Maraghoosh further discloses a method, wherein:
receiving the request from the patient to access the patient-specific, web-based healthcare portal comprises receiving the request from the patient to access the patient-specific web-based healthcare portal via the network (See Maraghoosh [0022] the system can be connected over a network.), wherein the network comprises a cloud network (See Maraghoosh [0025] the system can include cloud storage, making it function as a cloud network.).

Regarding claim 12, Maraghoosh in view of Repko and Mynhier discloses the method of claim 9 as discussed above. Maraghoosh further discloses a method, comprising:
determining, responsive to accessing the portion of the clinical record associated with the patient, that the one or more of the plurality of available FHIR apps is relevant to the patient (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0020] the system identifies a set of tools that can be used based on the recommended action. This paragraph also lists some examples of the tools that can be used by the patient. There are some tools identified as useful based on the recommendation and some tools that are not identified as useful. The tools of this system are understood to meet the broadest reasonable interpretation of the element “apps.”) prior to presenting the indicators representing the one or more of the plurality of available FHIR apps in the patient-specific healthcare portal (See Maraghoosh [0021] the report can include links to each of the corresponding set of tools that are being recommended for use. This report is created after determining which tools are relevant to the patient based on the clinical report. [0006] the report is provided using a patient portal.).

Regarding claim 13, Maraghoosh in view of Repko and Mynhier discloses the method of claim 12 as discussed above. Maraghoosh further discloses a method, wherein:
the at least one characteristic documented in the clinical record associated with the patient is a clinical diagnosis, a condition, a medication, a symptom, or family history documented in the patient's clinical record (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0017]-[0019] the system parses the clinical record, which includes diagnoses and symptoms, such as liver nodules and lung cancer risk factors (see also Fig. 2). [0020] the system identifies a set of tools that can be used based on the recommended action.).

Regarding claim 14, Maraghoosh in view of Repko and Mynhier discloses the method of claim 9 as discussed above. Maraghoosh does not further disclose a method, wherein:
each of the plurality of available FHIR apps is based upon Fast Healthcare Interoperability Resources resources.
Mynhier teaches:
each of the plurality of available FHIR apps is based upon Fast Healthcare Interoperability Resources resources (See Mynhier [0085] the system can use the FHIR standard.).
The system of Mynhier is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to customizing patient user experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Mynhier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to further customize patient portal content based on an individual’s health profile (see Mynhier [0180]).

Regarding claim 15, Maraghoosh in view of Repko and Mynhier discloses the method of claim 9 as discussed above. Maraghoosh further discloses a method, comprising:
receiving a second request from the client to restrict presentation of an indicator representing one of the plurality of available apps in the patient-specific healthcare portal when clinical records associated with patients indicate an association with the client (See Repko [0013] the system associates a medical service provider with at least one of the provider's patients. [0015] the system allows healthcare providers to select the data elements the patient will use for tracking and reporting purposes, in effect customizing the smartphone application or website for patient. [0018] the healthcare provider may select appropriate data modules for patient to track based on the patient's current health, disease state, perceived triggers, etc. By selecting some of the data elements, the provider is effectively restricting access to the other data elements.); and 
restricting presentation of the indicator representing the one of the plurality of available FHIR apps in the patient-specific healthcare portal (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0020] the system identifies a set of tools that can be used based on the recommended action. This paragraph also lists some examples of the tools that can be used by the patient. There are some tools identified as useful based on the recommendation and some tools that are not identified as useful. The tools identified as not useful are not displayed later in the report.).

Regarding claim 16, Maraghoosh discloses the method of claim 1 as discussed above. Claim 16 recites a system that performs a method substantially similar to the method of claim 1. Therefore, claim 16 is rejected based on the same analysis. 

Regarding claim 17, Maraghoosh in view of Repko and Mynhier discloses the method of claim 16 as discussed above. Maraghoosh does not further disclose a system, wherein:
the at least one particular characteristic comprises an association with the particular client.
Repko teaches:
the at least one particular characteristic comprises an association with the particular client (See Repko [0013] the system associates a medical service provider with at least one of the provider's patients.).
The system of Repko is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to recommending tools for a patient to improve their health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Repko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to allow for the physician to tailor the tools available on the patient’s user interface (see Repko [0013]).

Regarding claim 18, Maraghoosh in view of Repko and Mynhier discloses the method of claim 16 as discussed above. Maraghoosh does not further disclose a system, wherein:
each of the plurality of FHIR apps is based upon Fast Healthcare Interoperability Resources.
Mynhier teaches:
each of the plurality of FHIR apps is based upon Fast Healthcare Interoperability Resources (See Mynhier [0085] the system can use the FHIR standard.).
The system of Mynhier is applicable to the disclosure of Maraghoosh as they both share characteristics and capabilities, namely, they are directed to customizing patient user experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maraghoosh to include the elements taught by Mynhier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Maraghoosh in order to further customize patient portal content based on an individual’s health profile (see Mynhier [0180]).

Regarding claim 19, Maraghoosh in view of Repko and Mynhier discloses the method of claim 16 as discussed above. Maraghoosh further discloses a system, wherein:
the system further is configured to access the clinical record associated with the patient and determine whether the patient has the at least one particular characteristic (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0020] the system identifies a set of tools that can be used based on the recommended action. This paragraph also lists some examples of the tools that can be used by the patient. There are some tools identified as useful based on the recommendation and some tools that are not identified as useful. The tools of this system are understood to meet the broadest reasonable interpretation of the element “apps.”).

Regarding claim 20, Maraghoosh in view of Repko and Mynhier discloses the method of claim 16 as discussed above. Maraghoosh further discloses a system, wherein:
the system further is configured to access the clinical record associated with the patient and determine whether each of the plurality of FHIR apps is relevant to the patient (See Maraghoosh [0016] the system detects recommendations in the clinical report. [0020] the system identifies a set of tools that can be used based on the recommended action. This paragraph also lists some examples of the tools that can be used by the patient. There are some tools identified as useful based on the recommendation and some tools that are not identified as useful. The tools of this system are understood to meet the broadest reasonable interpretation of the element “apps.”).


Response to Arguments
Applicant's arguments filed 14 June 2022, with regards to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive.

Applicant argues that the abstract idea recited in the claims are integrated into a practical application by automatically generating a link to a FHIR app that is agnostic to the clinical record of the patient (see Applicant Remarks page 9). Applicant compares these claims to that of Example 42 in the 2019 subject matter eligibility guidance. This is not persuasive. Claim 1 in example 42 recites a practical application that is a specific improvement over the prior art systems. Whereas Applicant’s claims merely include the generation of a link to an app in an app store based on patient need. This is not the same improvement and therefore analysis is not applicable. Applicant’s claims include additional elements recited with the abstract idea, but the additional elements do not integrate the claims into a practical application because they amount to merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05(h)). Therefore, the claims are rejected as being direct towards ineligible subject matter under 35 U.S.C. 101.

Applicant's arguments filed 14 June 2022, with regards to the 35 U.S.C. 103 rejection of the claims have been fully considered but they are not persuasive. 

Applicant argues that the references do not disclose/teach the use of FHIR apps that are agnostic to the clinical record of the patient (see Applicant Remarks page 10). First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The tools in Maraghoosh are understood to meet the broadest reasonable interpretation of the element “apps.” And Mynhier teaches the use of the FHIR standard, a standard not created by the applicant but merely used. Together, one having ordinary skill in the art would find it obvious to use tools (i.e. “apps”) that use the FHIR standard. Second, the FHIR standard is understood to be agnostic to the format of the clinical records of the patient. Applicants own specification describes the FHIR standard as “agnostic to the format of electronic clinical records” (See Applicant originally filed specification [0028]) and examiner agrees. Therefore, the cited references teach each and every element of the present claims. Examiner notes that a new reference (Whitehurst) has been cited for teach other newly amended elements not discussed in the arguments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Experton et al. (U.S. 2018/0233225) discloses a system and method that uses the FHIR standard to collect and present patient clinical information, including family history.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619